NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JOO SUK KIM,                                     No. 15-72034
                                                  Agency No. A045-460-798
                  Petitioner,

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Joo Suk Kim, a native and citizen of South Korea, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen removal proceedings conducted in

absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen and review de novo questions of law.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      The agency did not err or abuse its discretion in denying Kim’s motion to

reopen as untimely, where he filed his motion more than six years after his final

administrative order of removal, see 8 C.F.R. § 1003.23(b)(1) (a motion to reopen

must be filed within 90 days of a final order of removal), he concedes notice of the

hearing, he concedes that his motion was untimely, and he does not assert any

exceptional circumstance exception to the filing deadline, see 8 C.F.R.

§ 1003.23(b)(4)(ii) (setting out exceptions to filing deadline).

      Because this determination is dispositive, we do not reach Kim’s contentions

regarding removability.

      To the extent Kim contends that the agency should have exercised its sua

sponte authority to reopen his case, this court lacks jurisdiction to consider that

contention. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011);

cf. Bonilla v. Lynch, 840 F.3d 575,588 (9th Cir. 2016).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                           2                                    15-72034